Orders, entered on May 14, 1962, denying motions to dismiss certain defenses and counterclaims of defendant-respondent Holland-America Line and seeking other alternative relief, unanimously modified, on the law, to the extent of striking the second partial affirmative defense, the first, second and third complete affirmative defenses, and dismissing the counterclaims and, in the exercise of discretion, granting leave to defendant-respondent to replead such defenses and counterclaims, and the orders are otherwise affirmed, with costs •to abide the event of the action. The pleading attacked is obscure in theory, verbose in the detail of matters of evidence, vague and indefinite in alleging critical ultimate facts, and the affirmative defenses are conclusory. Under rule 109 of the Rules of Civil Practice and section 241 of the Civil Practice Act it may not stand. It cannot be said at this time, however, that a proper pleading may not be alleged, and leave to replead is therefore merited. Concur —• Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.